DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 15-20, 29 and 31 are pending. 

Election/Restrictions

Applicant's election with traverse of claims 1-6, 15-20, 29 and 31 in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant notes that the independent claims of Groups I and II similarly recite various features, for which examination would not be a serious burden. For example, Group I recites "identifying one or more first resource elements (REs) to be rate matched around" and "mapping a physical downlink shared channel (PDSCH) to one or more second REs not including the first UE," while Group II recites "identifying one or more first resource elements (REs) to be rate matched around for physical uplink shared channel (PUSCH)" and "mapping a physical uplink shared channel (PUSCH) to one or more second REs not including the first REs." Because the independent claims recite similar features, Applicant submits that there would not, in fact, be a serious burden if restriction were not required. Accordingly, Applicant submits that the restriction requirement is improper and respectfully requests withdrawal of this requirement”.  Examiner respectfully disagrees.  This is not found persuasive because while the features of the two claims grouping mentioned above are similar further claim limitations are different. Group I recites identifying one or more first resource elements (REs) to be rate matched around at least in part based on a transmission numerology associated with the RMR configuration while Group II recites identifying one or more first resource elements (REs) to be rate matched around for physical uplink shared channel (PUSCH) at least in part based on signaling configurations relating to physical uplink control channel (PUCCH) and sounding reference signals (SRS) in the RMR configuration. The differences in the claim limitations require different search strategies and consideration of resulting art. Further, any potential art used for rejection will be different leading to separate rejections for each grouping of claims.  If at some point allowability is reached, the reasons for allowance will also be different, meaning there are two inventions in the initial set of claims.  

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15-17, 20, 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG RAN WG1 NR Ad-Hoc#3, R1-1715463, Nagoya, Japan, 18-21 September 2017, Agenda Item:	6.2.1.7, Source: Huawei, HiSilicon, Title: Rate matching for data channels hereinafter known as Huawei. (IDS submitted art). 

As to claim 1, Huawei discloses a method of wireless communication by a user equipment (UE), comprising: receiving a rate matching resource (RMR) configuration from a serving cell (Huawei, section 2.1.1, RM configuration for UE in New Radio system); identifying one or more first resource elements (REs) to be rate matched around at least in part based on a transmission numerology associated with the RMR configuration, wherein the one or more first REs are used for reference signal (RS) transmission in the serving cell or a neighboring cell (Huawei, section 2.1 and 2.3, RE’s are rate matched with plural numerologies, section 1: agreement on plural resource signal that are based determined by RE’s being allocated); and mapping a physical downlink shared channel (PDSCH) to one or more second REs not including the first RE’s (Huawei, section 2.2 and 2.3, determining RE for reference signals and other RE’s for PDSCH). 

As to claim 2, Huawei dicloses wherein the transmission numerology associated with the RMR configuration received from the serving cell is identical to a transmission numerology of the neighboring cell (Huawei, section 2.1, 2.2, rate matching for neighboring cells similar to LTE system where numerologies are the same). 

As to claim 3, Huawei dicloses wherein the transmission numerology associated with the RMR configuration received from the serving cell is different than a transmission numerology of the neighboring cell (Huawei, section 2.3, Rate matching for NR with plural numerologies). 

As to claim 6,  Huawei discloses wherein the RMR includes zero power channel state information reference signals (ZP CSI-RS) (Huawei, section 2.2 rate matching for ZP-CSI-RS). 

As to claims 15-17 and 20, the claims are rejected as applied to claims 1-3 and 6 respectively above by Huawei.

As to claims 29 and 31, the claims are each rejected as applied to claim 1 above by Huawei. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, R1-1700315, 16th – 20th January 2017, Spokane, USA, Agenda item:	5.1.2.3. 1, Source: AT&T, title: Design and Evaluation of CSI-RS for NR MIMO with Mixed Numerology Support hereinafter known as ATT. (IDS submitted art). 

As to claim 4, Huawei discloses the method of claim 3. Huawei does not disclose ATT discloses wherein a subcarrier spacing corresponding to the transmission numerology associated with the RMR configuration received from the serving cell is larger than a subcarrier spacing corresponding to the transmission numerology of the neighboring cell (ATT, section 2: mixing plural numerology different cells in the NR communication environment among including, 15Khz with 60KHZ, 60KHZ with 120KHZ, thus including different size (larger and smaller) subcarrier spacing between neighboring cells).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein a subcarrier spacing corresponding to the transmission numerology associated with the RMR configuration received from the serving cell is larger than a subcarrier spacing corresponding to the transmission numerology of the neighboring cell as taught by ATT.  Rate matching for allocated resources is performed to mitigate interference between cells when processing reference signals, further rate matching with different numerologies is needed as New Radio is deployed as a mixed numerology communication systems.  

As to claim 5, Huawei discloses the method of claim 3. Huawei does not disclose ATT discloses wherein a subcarrier spacing corresponding to the transmission numerology associated with the RMR configuration received from the serving cell is smaller than a subcarrier spacing corresponding to the transmission numerology of the neighboring cell (ATT, section 2: mixing plural numerology different cells in the NR communication environment among including, 15Khz with 60KHZ, 60KHZ with 120KHZ, thus including different size (larger and smaller) subcarrier spacing between neighboring cells).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein a subcarrier spacing corresponding to the transmission numerology associated with the RMR configuration received from the serving cell is smaller than a subcarrier spacing corresponding to the transmission numerology of the neighboring cell as taught by ATT.  Rate matching for allocated resources is performed to mitigate interference between cells when processing reference signals, further rate matching with different numerologies is needed as New Radio is deployed as a mixed numerology communication systems.

As to claims 18 and 19, the claims are rejected as applied to claims 4 and 5 respectively above by Huawei in view of ATT. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467